Citation Nr: 1628995	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher for service-connected bilateral hearing loss on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA)  Regional Office (RO) in Boston, Massachusetts, that, in pertinent part, granted service connection for hearing loss and assigned a noncompensable disability evaluation, effective December 26, 2006.  The Veteran appealed the initial rating assigned.  

The case was previously before the Board in November 2010 at which time it was remanded for further development.  The Veteran was accorded an audiologic examination by VA in December 2010.  Subsequently, in a January 2011 rating decision, the disability rating for the hearing loss was increased from zero percent to 10 percent, effective December 23, 2010.  Thereafter, in an April 2011 decision, the Board denied the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss prior to December 23, 2010, and to a disability rating in excess of 10 percent thereafter on a scheduler basis.  The Board also remanded the matter as to whether referral for extraschedular consideration was warranted.  This issue has now been returned to the Board for appellate review.  

The Veteran testified at a Board hearing at the local RO before a Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  In April 2016, the Veteran was informed that the VLJ who conducted the hearing was no longer employed with the Board and gave him option to request another Board hearing before another VLJ.  That same month, the Veteran responded that he did not want another Board hearing.  

The Board notes that additional evidence was associated with the record that had not been considered by the RO.  However, in a June 2016 statement, the Veteran's representative waived RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2015).  As such, the Board may properly such evidence. 

FINDING OF FACT

At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the Veteran's service-connected bilateral hearing loss; there has been no showing of marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for referral for extraschedular rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The present appeal includes the matter of whether the initial rating for the Veteran's bilateral hearing loss should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The pertinent evidence of record has been reviewed.  At the time of a VA audiologic examination in June 2009, the Veteran indicated that he had the most difficulty hearing his wife when they were riding in the car.  He was also employed as a limousine driver and he reported difficulty hearing a passenger in the backseat when he was driving.  The examiner noted that his hearing loss would have a significant effect on his occupation and that he would likely have difficulty hearing in situations where he could not see the speaker's face or with background noise.  

In a February 2010 statement and in testimony at the August 2010 Board hearing, the Veteran testified that his hearing had worsened.  He stated that his hearing impairment adversely affected his job driving a limousine because he had difficulty hearing what passengers were saying to him.  He further testified that he was unable to get a job at TSA due to his hearing loss.  He could not understand conversations and had difficulty communicating with his spouse.  He sent in the report of an audiologic evaluation done in September 2009 by a private audiologist.  The private examiner stated that the Veteran had severe to profound sensorineural hearing loss in both ears. 

Thereafter, the Veteran was afforded another audiologic examination by VA in December 2010.  The examiner noted that the Veteran would have increased difficulty hearing in the background noise, at a distance or when not facing the speaker.  It was noted that his hearing loss was amenable to amplification.  It was also specifically observed that, for his occupation, hearing aids with zoom control would be beneficial and they were ordered.  

VA clinical records showed that the Veteran was fit for a hearing aid in December 2010.  A January 2011 record shows that a special remote control was ordered for the Veteran because he had difficulty hearing his passengers while driving a limousine.  

In March 2011, the Veteran also submitted statements from three family members attesting to the impact his hearing loss has had on his personal and work life.  These statements reiterated his inability to get a job with TSA as a screener.  The statements also again confirmed the Veteran's difficulty hearing conversations unless he was face to face with the speaker.  The statements also reported that the Veteran experienced difficulty talking on the phone, understanding young children, and problems understanding people when there is a lot of background noise, such as during social and group gatherings.    

A May 2013 VA opinion indicated that review of examinations revealed that the Veteran would be limited in either sedentary or physical labor where conditions existed of background noise or whether the Veteran would not be able to directly see the speaker, i.e. phone conversations.  

The Veteran was afforded another VA audiological evaluation in March 2016.  At that time, with respect to any functional impact, the Veteran reported that when he removed his hearing aids for the night, he was unable to hear his wife.  

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of his hearing loss, to include difficulty hearing with the presence of background noise and a need to look directly at people to understand them.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  In sum, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board notes that the record does not show and the Veteran has not reported frequent periods of hospitalization.  Further, although the Veteran reported not being hired by TSA due to failing a hearing test, the record still shows that the Veteran was employed as a driver and although his hearing impacted his ability to hear passengers, there has been no evidence that he was unable to do his job or missed a lot of work due to his hearing loss.  In other words, the evidence does not demonstrate marked interference with employment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.

In conclusion, the preponderance of the evidence is against referral for extraschedular consideration for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Referral for an extraschedular rating for bilateral hearing loss is not warranted; the appeal is denied




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


